DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/29/2021 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 20-36, 38-42 are directed to Invention II non-elected without traverse.  Accordingly, claims 20-36, 38-42 have been cancelled.

Allowable Subject Matter
Claims 1, 4, 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Specifically, the prior art of record is silent with respect to the configuration of the plurality of channels, anchor portions and instrument arm anchor portion as recited in Claim 1 and the specific limitations the prior art fails to teach are as follows: “a plurality of separate internal channels distributedly formed around the access port, each internal channel parallel to the access port and formed in alignment with one of the anchor portions of the port assembly”, “the instrument arm assembly configurable to insert into the access port and attach to one of the anchoring portions of the port assembly”, “an instrument arm anchor segment having a proximal end and a distal end, the instrument arm anchor segment having an instrument arm anchor body and an instrument arm anchor portion at a proximal end of the instrument arm anchor body, a distal end of the instrument arm anchor body connected to a proximal end of the shoulder section, wherein the instrument arm anchor body is configurable to be inserted through one of the internal channels of the port assembly, wherein the instrument arm anchor portion is configurable to anchor to one of the anchoring portions of the port assembly when the instrument arm anchor body is housed in one of the internal channels of the port assembly, wherein the instrument arm anchor body is formed in such a wav that a clear path through the access port of the port assembly remains available for insertion of other instrument arm assemblies when the instrument arm anchor body is housed in one of the internal channels of the port assembly and the instrument arm anchor portion is anchored to one of the anchoring portions of the port assembly”.
Scarfogliero teaches a plurality of surgical arms (101, 102) and a camera arm (104) can be inserted through an elongate body (103), the surgical arms and camera .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0257336		Choi et al.	Endoscopic Surgical Instruments
US 2014/0257331		Kim et al.	Laparoscopic Surgical Device
US 2014/0142377		Yang et al.	Endoscopic Device
US 2013/0289768		Yeung et al.	Surgical Device
US 2012/0232339		Csiky		Sugical Device and Accessories
US 2007/0156019		Larkin et al.	Robotic Surgery System

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        June 19, 2021